Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158454                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  ROBIN M. OWENS, Personal Representative                                                             Richard H. Bernstein
  of the ESTATE OF KENNETH GENE OWENS,                                                                Elizabeth T. Clement
              Plaintiff-Appellant,                                                                    Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 158454
                                                                   COA: 338392
                                                                   Oakland CC: 2016-152752-NO
  MANTHA MANAGEMENT GROUP, INC.,
  d/b/a TIM HORTON’S OF WATERFORD,
              Defendant-Appellee,
  and
  MECO PROPERTY MAINTENANCE, INC.,
  LEONARD C. CARNAGHI, INC., NAGLE
  PAVING COMPANY, THD DONUT
  DELAWARE, INC., and TIM DONUTS US
  LIMITED, INC.,
             Defendants.
  __________________________________________/

        On order of the Court, the application for leave to appeal the June 28, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 5, 2019
           a0529
                                                                              Clerk